Case: 10-70001     Document: 00511197389          Page: 1    Date Filed: 08/09/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 9, 2010
                                       No. 10-70001
                                                                            Lyle W. Cayce
                                                                                 Clerk
FRANK MARTINEZ GARCIA,

              Petitioner - Appellant

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

              Respondent - Appellee




                    Appeal from the United States District Court
                         for the Western District of Texas
                               USDC No. 5:08-CV-62


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        After reviewing the record and the parties’ submissions, we conclude that
Frank Martinez Garcia has failed to make a substantial showing of the denial
of a constitutional right, and – for essentially the reasons stated by the district
court – we deny his request for a certificate of appealability (COA) on all issues
raised therein. Judge Rodriguez’s careful opinion explains why reasonable




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 10-70001         Document: 00511197389 Page: 2              Date Filed: 08/09/2010
                                     No. 10-70001

jurists will not disagree. The issues presented do not merit encouragement to
proceed further.1




      1
          See Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003).

                                               2